Citation Nr: 0701747	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  02-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty in the United States Army 
from November 1966 to October 1969.  Service in Vietnam is 
indicated by the evidence of record.

Service connection for PTSD was initially denied by the RO in 
a September 1998 rating decision.  The veteran did not file a 
timely appeal of that decision, and it became final.  

The veteran filed to reopen his claim for entitlement to 
service connection for PTSD in December 2000.  The current 
appeal stems from the above-referenced July 2001 rating 
decision, which found that new and material evidence had not 
been submitted which was sufficient to reopen the previously-
denied claim of entitlement to service connection for PTSD.  

This case was remanded by the Board in July 2004 for 
additional evidentiary development, mainly in an attempt to 
verify the veteran's claimed stressors through the Center for 
Unit Records (CURR).  This was accomplished, and in January 
2006 the VA Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case which continued to deny 
the veteran's claim for entitlement to service connection for 
PTSD.  The veteran's claims folder has been returned to the 
Board for further appellate proceedings.


FINDINGS OF FACT

1.  In an unappealed September 1998 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  The evidence associated with the claims folder subsequent 
to RO's September 1998 rating decision includes verification 
of the veteran's claimed in-service stressors which, by 
itself or with evidence previously considered, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The competent medical evidence does not include a current 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The RO's September 1998 decision denying the claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  Since the September 1998 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred in or aggravated by the veteran's 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.665 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The issue will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless the claim is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated May 3, 2001, which specifically detailed the 
evidentiary requirements for new and material evidence to 
reopen previously-denied service connection claims, along 
with the evidentiary requirements for service connection.  

With respect to notice to the veteran regarding new and 
material evidence, the May 2001 VCAA letter specifically 
explained that evidence sufficient to reopen the veteran's 
previously denied claims must be "new and material," 
closely following the regulatory language of 38 C.F.R. 
§ 3.156(a).  The Board further notes that the veteran was 
provided with specific notice as to what evidence would be 
material to his claim in the last final denial of record: 
"Your receipt of [the] Army Combat Medal is not conclusive 
evidence of a stressor in service because you did not get [a] 
"V" device.  You must specify [a] stressor which caused 
PTSD.  Your previous statement that you heard bombs everyday 
and feared being killed is not sufficient to verify with the 
military."  As such, the veteran was advised of the bases 
for the previous denial to determine what evidence would be 
new and material to reopen the claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In any event, since the claim is 
being reopened by the Board in this decision, any deficiency 
in notice per Kent is moot.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter from the AMC 
[issued subsequent to the Board's July 2004 remand] dated 
August 3, 2004.  Specifically, the veteran was advised in the 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including service records, records 
from the Social Security Administration and VA treatment 
records.  With respect to private treatment records, the 
letter indicated VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  Included with 
the letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran to complete this release so that VA could obtain 
these records on his behalf.  The letter further emphasized: 
"You must give us enough information about your records so 
that we so can request them from the person or agency that 
has them.  If the holder of the records declines to give us 
the records or asks for a fee to provide them, we'll notify 
you of the problem.  It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis in 
original].  The veteran was also advised in the August 2004 
letter that a VA examination would be scheduled if necessary 
to make a decision on his claim.

Finally, the Board notes that the August 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that 
the veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in August 2001.  The Board is of course aware 
of the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the August 2004 VCAA letter and his claim was readjudicated 
in the January 2006 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claim of entitlement to service connection was 
initially denied based on element (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
in an undated letter from the AMC issued subsequent to the 
January 2006 SSOC.  The letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  With respect to effective date, the letter 
instructed the veteran that two factors were relevant in 
determining effective dates: when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the veteran's claim for entitlement to service 
connection for PTSD.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned for the claim. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

Additionally, there is no prejudice to the veteran concerning 
the timing of this notice.  Neither the veteran or his 
representative has indicated any problems with the timing of 
the notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) [timing errors do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Moreover, the veteran's representative indicated in a January 
2007 statement that he had no additional evidence to submit.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006); Moreau v. Brown, 9 Vet. App. 389 
(1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated in December 2000, the revised 
regulations are inapplicable to the present appeal.  The 
regulation applicable to this case is set forth in the 
paragraph immediately following.

For the purpose of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for PTSD, 
which he contends is a result of stressful experiences from 
his service in Vietnam.  Implicit in his claim is the 
contention that new and material evidence has been received 
which is sufficient to reopen the claim.

New and material evidence

As was noted in the Introduction, the veteran's service- 
connection claim for PTSD was previously denied in a 
September 1998 rating decision.  The veteran did not appeal 
that decision, and it became final.  See 38 C.F.R. § 20.1103 
(2006).  

In denying the veteran's present claim, it appears that the 
RO actually decided the claim on a de novo basis.  See the 
January 2002 SOC.  In any event, the Board must still 
determine whether new and material evidence has been 
submitted before reopening the claim and adjudicating it on 
the merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for claim, making RO determination in 
that regard irrelevant.].  See also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].

In this case, the Board finds that recent evidence from CURR, 
described in more detail below, serves to verify the 
veteran's claimed in-service stressors.  Therefore, the claim 
is reopened.  

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.  Thirdly, the 
standard of review changes.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, as noted above it appears that the RO in 
fact has considered the veteran's claim on a de novo basis.  
In any event, the veteran has been amply apprised of what is 
required to establish his claim of entitlement to service 
connection for PTSD.  Thus, there is no prejudice to him in 
the Board's considering his claim on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA treatment of 
the veteran and has verified his claimed stressors through 
CURR.

The Board remanded this case, in part, so that the veteran 
could be scheduled for a VA psychiatric examination in order 
to determine whether in fact he had PTSD.  
See the Board's July 30, 2004 remand, page 5.  The veteran 
failed to report for VA examinations scheduled for July 2005 
and August 2005 regarding his claimed disability.  This 
matter will be discussed in greater detail below.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

(iii.)  Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Discussion of the merits of the claim

As detailed above, in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
the current PTSD symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006); Moreau, supra.

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there is persuasive evidence indicating the 
veteran does not have a current diagnosis of PTSD.  The 
veteran presented for a VA mental disorders examination in 
October 1997, during which he reported no psychiatric 
complaints.  He indicated a sad mood concerning his stressors 
from Vietnam, but added it was nothing significant.  The 
examiner performed a mental status examination of the veteran 
which was normal, and concluded that the veteran had no 
current psychiatric disability.  

There have been no recent psychiatric evaluations of the 
veteran.  This is not due to want of trying on the part of 
VA.  The Board's July  2004 remand instructed that the 
veteran be scheduled for a VA psychiatric examination in 
order to determine whether he in fact had PTSD.  The veteran 
failed to report for VA examinations scheduled for July 2005 
and August 2005.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2006).  In this case, the examination was 
scheduled to determine whether in fact the veteran had PTSD, 
obviously a crucial element.  The Board's remand  was 
generated because of a lack of a diagnosis of PTSD in the 
record.  Since the veteran failed without good cause to 
report for two scheduled VA examinations, the Board must 
render its claim based on the evidence of record, which is 
lacking a recent psychiatric evaluation.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination" one should be scheduled.  In this case, a VA 
examination was indeed necessary to grant service connection 
for PTSD.  
Cf. 38 C.F.R. § 3.159(c)(4) (2006).  The one VA psychiatric 
evaluation of record was many years old, and not only did the 
examiner not diagnose PTSD, but no psychiatric disorder 
whatsoever was identified. 


In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2006)] for failing to report for a 
scheduled examination.  Neither the veteran nor his 
representative has provided an "adequate reason" or "good 
cause" for the veteran's failure to report to be examined.  
The veteran was notified of the times and places to appear 
for VA examinations; he failed to appear and has since made 
no contact with the RO.  

In fact, the veteran's representative stated that "the 
veteran acknowledged, in a telephone conversation with this 
representative of December 7, 2006, that he had missed the 
compensation examinations scheduled for him during the summer 
of 2005 due to work obligations and the difficulty of 
securing transportation to Detroit."  However, the veteran 
made no effort to contact VA in order to reschedule the 
examination.  

The AMC has sent numerous letters to the veteran to his 
address of record, to no avail.  Indeed, in the January 3, 
2007 Informal Hearing Presentation, the veteran's 
representative acknowledged that "the veteran has confirmed 
that his address and phone number are as listed in VACOLS."  
It thus appears the veteran received the two notice letters 
from the AMC informing the veteran of upcoming VA 
examinations; he merely chose not to report for these 
examinations or to inform VA that he was unable to report.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board finds that in light of the veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for VA examinations has not been shown.

Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claim based on the evidence of record.  The 
evidence of record does not include a current competent 
diagnosis of PTSD.

The Board notes there are a couple of fleeting references in 
VA outpatient records to a diagnosis of PTSD; however, there 
is no indication that the examining health care professionals 
ever performed a mental status examination, or even reviewed 
the other medical evidence in the claims folder.  Instead, 
they seem to have relied on the veteran's own statements in 
making a diagnosis of PTSD.  As such, these diagnoses are 
entitled to no greater weight than are the reports of the 
veteran himself.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion]; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

There is of record no other medical evidence which supports 
that the veteran has a current diagnosis of PTSD.  This is 
precisely why VA attempted twice to schedule the veteran for 
a VA psychiatric examination.  As discussed above, the 
veteran failed to report for the scheduled VA examinations 
without showing good cause or requesting that another 
examination be scheduled..  


The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself believes that he has 
PTSD, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's PTSD claim by him are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.  

In the absence of any diagnosed PTSD, service connection may 
not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Accordingly, element (1) of 38 C.F.R. § 3.304(f) 
has not been met for the PTSD claim, and it fails on this 
basis alone.

For the sake of completeness, the Board will discuss the 
remaining two elements of 38 C.F.R. § 3.304(f).  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative].

With respect to element (2) of 38 C.F.R. § 3.304(f), credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the AMC submitted a request to CURR in 
March 2005 to attempt to verify the veteran's claimed PTSD 
stressors from service.  CURR responded that the veteran's 
unit was subject to a number of rocket and mortar attacks, 
thus verifying the veteran's claimed stressors.  Element (2) 
of 38 C.F.R. § 3.304(f) is accordingly satisfied.

With respect to element (3) of 38 C.F.R. § 3.304(f), medical 
nexus, in the absence of current PTSD, it follows that or 
medical nexus is necessarily lacking also.  
Because the veteran did not report for VA examination, 
evidence that would potentially support his claim was not 
obtained.  

To the extent that the veteran himself contends that a 
medical relationship exists between his claimed PTSD and his 
military service, his lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statement 
offered in support of the veteran's claim by him does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

Accordingly, element (3) of 38 C.F.R. § 3.303(f), medical 
nexus, has not been satisfied, and the veteran's claim fails 
on this basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD, as elements (1) and (3) of 38 C.F.R. § 3.304(f) have 
not been met.  The benefit sought on appeal is accordingly 
denied.

Additional comment

The Board wishes to note, for the sake of completeness, that 
the September 1998 RO rating decision evidently assumed that 
PTSD existed, despite there being no diagnosis of same in the 
file.  The claim was denied by the RO because of its finding 
that confirmed stressors did not exist.  The Board's current 
denial is based on precisely the opposite findings, namely 
that stressors exist but there is no current diagnosis of 
PTSD.  

Because evidence fulfilling the element which was missing at 
the time of the prior final RO determination (stressors)  has 
been added to the claims file, the case has been reopened.  
See Molloy v. Brown, 9 Vet. App. 513 (1996) [where VA has 
previously denied a claim because one element of service 
connection is missing, the case must be reopened when 
evidence potentially fulfilling the missing element is 
submitted].  The Board's de novo denial is based on a review 
of the entire record, which as discussed above does not 
include a current competent medical diagnosis of PTSD.

   
ORDER


Entitlement to service connection for PTSD is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


